UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended: June30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26887 Silicon Image, Inc. (Exact name of registrant as specified in its charter) Delaware 77-0396307 (State or other jurisdiction of (I.R.S. Employer I.D. Number) incorporation or organization) 1060 East Arques Avenue, Sunnyvale, California 94085 (Address of principal executive office)(Zip Code) (408) 616-4000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox CLASS OUTSTANDING AT June 30, 2010 Common Stock, $0.001 par value Silicon Image, Inc. Form 10-Q for the quarter ended June 30, 2010 Table of Contents Part I Financial Information 3 Item 1 Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 3 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3 Quantitative and Qualitative Disclosures About Market Risk 26 Item 4 Controls and Procedures 28 Part II Other Information 28 Item 1 Legal Proceedings 28 Item 1A Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3 Defaults Upon Senior Securities 44 Item 4 Reserved 44 Item 5 Other Information 44 Item 6 Exhibits 44 Signature 45 EXHIBIT 31.01 EXHIBIT 31.02 EXHIBIT 32.01 EXHIBIT 32.02 2 Table of Contents Part I. Financial Information Item 1. Financial Statements (Unaudited) Silicon Image, Inc. Condensed Consolidated Balance Sheets (in thousands) (unaudited) June 30, 2010 December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances for doubtful accounts $1,342at June 30, 2010 and $1,428 at December 31, 2009 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Deferred income taxes, non-current Intangible and other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued and other current liabilities Deferred margin on sales to distributors Deferred license revenue Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies (See Note9) Stockholders’ Equity: Common stock 94 93 Additional paid-in capital Treasury stock ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 Table of Contents Silicon Image, Inc. Condensed Consolidated Statements of Operations (in thousands, except per share amounts) (unaudited) Three months ended June 30, Six months ended June 30, Revenue: Product $ Licensing Total revenue Cost of revenue and operating expenses: Cost of product revenue (1) Cost of licensing revenue 13 36 Research and development (2) Selling, general and administrative (3) Restructuring expense (Note 5) Amortization of intangible assets 38 75 Impairment of goodwill - - - Total cost of revenue and operating expenses Loss from operations ) Interest income and other, net Income (loss) before provision for income taxes ) ) ) Income tax expense (benefit) Net income (loss) $ $ ) $ ) $ ) Net income (loss) per share – basic and diluted $ $ ) $ ) $ ) Weighted average shares – basic Weighted average shares – diluted (1) Includes stock-based compensation expense $ (2) Includes stock-based compensation expense $ (3) Includes stock-based compensation expense $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents Silicon Image, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash provided by (used in) operating activities: Stock-based compensation expense Depreciation Amortization of investment premium Asset impairment due to restructuring Amortization of intangible assets 75 Provision for doubtful accounts 35 Loss on disposal and retirement of property and equipment 16 Realized loss/(gain) on sale of short-term investments ) 15 Impairment of goodwill - Deferred income taxes - Tax deficiency from employee stock-based compensation plans - ) Excess tax benefits from employee stock-based transactions - ) Changes in assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other assets ) Accounts payable Accrued and other liabilities ) ) Deferred margin on sales to distributors ) Deferred license revenue 52 Cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from sales of short-term investments Purchases of short-term investments ) ) Purchases of property and equipment ) ) Proceeds from sale of property and equipment - Cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuances of common stock, net Repurchase of restricted stock units for income tax withholding ) ) Payments for vendor financed software and intangibles purchased - ) Excess tax benefits from employee stock-based transactions - 13 Cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents 59 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents — beginning of period Cash and cash equivalents — end of period $ $ Supplemental cash flow information: Net refund (cash payment) for income taxes $ $ ) Restricted stock units vested $ $ Property and equipment purchased but not paid for $ $ Unrealized gain (loss) on foreign exchange hedges $ ) $
